Case 1:17-cr-00101-LEK Document 792 Filed 01/22/20 Page 1 of 9         PageID #: 6991




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

KENNETH M. SORENSON
GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     Ken.Sorenson@usdoj.gov
            Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,               )       CR. NO. 17-00101 LEK
                                        )
          Plaintiff,                    )       GOVERNMENT’S OBJECTIONS TO
                                        )       THE DEFENDANT’S PROPOSED
    vs.                                 )       JURY INSTRUCTIONS; CERTIFICATE
                                        )       OF SERVICE
ANTHONY T. WILLIAMS, (1)                )
                                        )       TRIAL:      February 3, 2020
                                        )       TIME:       9:00 A.M.
          Defendants.                   )       JUDGE:      Leslie E. Kobayashi
                                        )

                   GOVERNMENT’S OBJECTIONS TO THE
               DEFENDANT’S PROPOSED JURY INSTRUCTIONS

      Pursuant to Criminal Local Rule (Crim.L.R.) 30.1 and Civil Local Rule

(Civ.L.R.) 51.1, the government, through its undersigned counsel, herein files its


                                            1
Case 1:17-cr-00101-LEK Document 792 Filed 01/22/20 Page 2 of 9         PageID #: 6992




objections to the defendant’s proposed jury instructions. Pursuant to Court’s

December 24, 2019 Scheduling Order the defendant, through his standby counsel,

Lars Isaacson, Esq., untimely exchanged his proposed jury instructions on January

17, 2020. Exhibit A. The government then responded to the defendant’s proposal

instructions with its objections on January 21, 2020. As of the date and time of

this filing, the defendant has not responded to the government’s objections.

      For the reasons stated below, the government objects to the defendant’s

proposed jury instructions. It should be noted at the outset that none of the

defendant’s proposed instructions represent the Court’s standard jury instructions

or the Ninth Circuit Model Jury Instructions, despite their misleading reference

numbers.

                     THE GOVERNMENT’S OBJECTIONS

      I.     Defendant’s Proposed Instruction:
             “No.20.B- GOOD FAITH DEFENSE”

             Good Faith Defense as that term is used in these
             instructions, means that the act or conduct of the accused
             was done in good faith to assist another and not done to
             defraud or deceive another. Good Faith could also mean
             that the act was done in in accordance with the law that
             the accused believed was right after consulting with
             attorneys, government officials or agencies which would
             lead one to believe that there [sic] conduct was lawful

      Government’s Response

      The government objects to the defendant’s proposed instruction “No. 20.B.”


                                          2
Case 1:17-cr-00101-LEK Document 792 Filed 01/22/20 Page 3 of 9          PageID #: 6993




      The defendant’s proposed instruction is confusing and argumentative. A

mail or wire fraud requires proof of an intent to defraud. Ninth Circuit Model Jury

Instructions 8.121 and 8.124. The defendant’s proposed instruction that the

defendant’s intention to provide service “to assist another and not done to defraud

or deceive” is a legal argument that consists of an argumentative rendition of the

defendant’s version of the facts. The Court is under no obligation to an instruction

of this sort to the jury. United States v. Risch, 87 F.3d 240, 242 (8th Cir. 1996).

Should the defendant wish to convey to the jury that he lacked the requisite intent

to defraud because he was motivated by altruism, he may do so in closing

argument.

      Similarly, the defendant’s proposed instruction that a mistaken belief, based

upon bad advice by “attorneys, government officials or agencies,” is confusing and

argumentative. Good faith may be relevant to a juror’s determination of the

defendant’s intent to defraud, or lack thereof, which is an element of both wire and

mail fraud. United States v. Molinaro, 11 F.3d 853, 863 (9th Cir. 1993) (bank

fraud). However, the defendant’s proposed instruction suggests that bad advice in

particular gave rise to his lack of intent is legal argument.

      Moreover, the Ninth Circuit Model Jury Instructions 8.121 and 8.124,

pertaining to mail and wire fraud, which are included in the government’s

proposed jury instructions as proposed instruction #28 and 30, sufficiently address


                                           3
Case 1:17-cr-00101-LEK Document 792 Filed 01/22/20 Page 4 of 9           PageID #: 6994




the concept of good faith. Both instructions include the following language:

“Third, the defendant acted with the intent to defraud, that is, the intent to deceive

or cheat.” The Ninth Circuit has indicated that, where the jury instructed that “[a]n

intent to defraud is an intent to deceive or cheat,” “no good faith instruction was

necessary at all.” United States v. Shipsey, 363 F.3d 962, 967-68 (9th Cir. 2004).

The Ninth Circuit Model Jury Instructions expressly cites Shipley for the same

proposition. Ninth Cir. Model Crim. Jury Instr. 5.12 (2010, updated 12/2019).

      Accordingly, the government objects to the defendant’s proposed jury

instruction.

      II.      Defendant’s Proposed Instruction:
               “No.23.A- OUTSIDE RESEARCH”

               It is your constitutional right as independent jurors to be
               able to research legal dictionaries for the proper meaning
               of terms that are used in this proceeding which includes
               Black’s Law Dictionary, Corpus Juris Secundum and
               Ballantines Law Dictionary.

      Government’s Response

      The government objects to the defendant’s proposed instruction “No. 23.A.”

The defendant’s proposed instruction that the jurors have a “constitutional right . . .

to be able to research legal dictionaries for the proper meaning of terms that are

used in this proceeding” is legal error. United States v. Birges, 723 F.2d 666, 670

(9th Cir. 1984) (“[W]e have no doubt that the sending of a dictionary into the jury

room, without consulting counsel is error.”). The defendant has a constitutional

                                            4
Case 1:17-cr-00101-LEK Document 792 Filed 01/22/20 Page 5 of 9          PageID #: 6995




right to a fair and impartial jury, and a right pursuant to Fed. R. Crim. Proc. Rule

43 to be present and heard with respect to the selection of appropriate jury

instructions. Id. The defendant’s right does not extend to permitting the jury to

conduct its own research. See also Ninth Cir. Model Crim. Jury Instr. 7.2 (2010,

updated 12/2019) (“[D]o not do any research, such as consulting dictionaries . . .”);

Court’s Instruction No. 23 (“Do not do any research, such as consulting

dictionaries. . .”). The government objects to the defendant’s proposed jury

instruction.

      III.     Defendant’s Proposed Instruction: “No.2.A- RIGHT
               TO FOLLOW OR DISREGARD INSTRUCTIONS”

               You do not have to follow all of my instructions. You
               are the sole judge of what is right and what is wrong.
               You have the right of jury nullification which means if
               you as a jury feel that this case is unfair and biased and
               that the defendant has been unfairly prosecuted it is your
               right to nullify the trial and find the defendant innocent
               of all charges and acquit him.

               It is your duty to based your verdict solely upon your
               own conscious determination regardless of what
               testimony and evidence is presented. You as human
               beings have the right to make your judgment based on
               the facts, evidence and sympathy for the defendant if you
               determine that the defendant has been unfairly prosecuted
               and you determine that the prosecution was commenced
               based upon an impermissible motive such as racial
               discrimination or retaliation against any particular
               defendant for asserting their rights and rights of others




                                           5
Case 1:17-cr-00101-LEK Document 792 Filed 01/22/20 Page 6 of 9           PageID #: 6996




      Government’s Response

      The government objects to the defendant’s proposed instruction “No. 2.A.”

The defendant’s proposed instruction encourages jury nullification, and is legal

error. Federal defendants are not entitled to a jury nullification instruction. United

States v. Powell, 955 F.2d 1206, 1213 (9th Cir. 1991).

      IV.    Defendant’s Proposed Instruction:
             “No.26- PROSECUTION’S MOTIVE”

             It is your duty to weigh the motives of the prosecutors in
             prosecuting this case. If you determine that the
             prosecutors have declined to prosecute any other
             similarly situated subjects of a different race than the
             defendant, you have a duty to return a innocent [sic] or
             not guilty verdict. Remember you are the sole judge in
             this case. Not the presiding judge nor the prosecutors or
             attorneys in this case [sic]. You have the sole power in
             your discretion to acquit or convict and nothing that the
             judge or prosecutor state [sic] can alter your independent
             decision as to your verdict.

      Government’s Response

      The government objects to the defendant’s proposed instruction “No. 26.”

The defendant’s proposed instruction is legal error. The motive underlying the

prosecution’s charging decision is neither an element of, nor a defense to the

charged offenses. Fed. R. Crim. Proc. Rule 12(b)(3)(A)(iv) makes clear that a

motion regarding “a defect in instituting the prosecution, including . . . selective or

vindictive prosecution” “must be raised by pretrial motion.” The Supreme Court

has further explained that challenges to alleged improper conduct by the

                                           6
Case 1:17-cr-00101-LEK Document 792 Filed 01/22/20 Page 7 of 9            PageID #: 6997




government in instituting a prosecution are “not a defense on the merits of the

criminal charge itself, but an independent assertion that the prosecutor has brought

the charge for reasons forbidden by the Constitution.” United States v. Armstrong,

517 U.S. 456, 463 (1996). As such challenges are “not a defense on the merits of

the criminal charge itself,” the challenges may not be raised to the jury. United

States v. Mausali, 590 F.3d 1077, 1080 (9th Cir. 2010) (explaining that defects in

the institution of the prosecution itself are questions of law for the court that are to

be decided before the trial). The government objects to this proposed jury

instruction.

      V.       Defendant’s Proposed Instruction:
               “No.21.C- CAUTION – PUNISHMENT –
               MULTIPLE DEFENDANTS, SINGLE DEFENDANT”

               I caution you, members of the jury, that you are here to
               determine whether each of the defendants is guilty or not
               guilty from the evidence in this case. The defendants are
               not on trial for any act or conduct or offense not alleged
               in any of the counts in the indictment. If applicable, you
               can determine that based upon the evidence presented
               that others should have been arrested and indicted for the
               offenses and not the accused, it is your duty to return a
               verdict of innocent or not guilty.

      Government’s Response

      The government objects to the defendant’s proposed instruction “No. 21.C.”

The defendant’s proposed instruction is legal error. Proposed instruction No. 21C

appears to have borrowed one sentence from the Court’s Instruction No. 21.C.


                                           7
Case 1:17-cr-00101-LEK Document 792 Filed 01/22/20 Page 8 of 9          PageID #: 6998




However, the remainder of this instruction invites the jury to hinge its

determination of the defendant’s guilt upon whether other uncharged individuals

should have been “arrested and indicted for the offenses and not the accused.”

      The sole issue for determination by the jury is whether the defendant is

guilty of the charged crime. Whether others might also be charged is not relevant

to the jury’s determination of the defendant’s guilt or innocence. The charging

decision rests within the discretion of the government. The government objects to

this proposed jury instruction

                                  CONCLUSION

      For the foregoing reasons, the government respectfully objects to the

defendant’s proposed instructions.

                   DATED: January 22, 2020, at Honolulu, Hawaii.


                                               KENJI M. PRICE
                                               United States Attorney
                                               District of Hawaii


                                               By /s/ Gregg Paris Yates
                                                  KENNETH M. SORENSON
                                                  GREGG PARIS YATES
                                                  Assistant U.S. Attorneys




                                          8
Case 1:17-cr-00101-LEK Document 792 Filed 01/22/20 Page 9 of 9         PageID #: 6999




                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through Electronic Mail:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant to be served by First Class Mail on or by January 23, 2020:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

             DATED: January 22, 2020, at Honolulu, Hawaii.


                                              /s/ Gregg Paris Yates
                                              U.S. Attorney’s Office
                                              District of Hawaii




                                          9
